Abatement Order filed July 16, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00187-CR
                                ____________

                  CARLOS ERNESTO ANGELES, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1597323

                             ABATEMENT ORDER

      Appellant is not represented by counsel on appeal. Appellant requested that
the trial court appoint counsel, but no counsel was appointed. The trial court found
appellant was indigent and entitled to appointment of counsel. Accordingly, we
enter the following order.

      We ORDER the judge of the 185th District Court to immediately conduct a
hearing at which appellant and counsel for the State shall be present, either in
person or by video teleconference, to determine whether appellant desires to
prosecute his/her appeal. The judge shall appoint appellate counsel for appellant, if
necessary. The judge shall see that a record of the hearing is made, shall make
findings of fact and conclusions of law, and shall order the trial clerk to forward a
record of the hearing and a supplemental clerk’s record containing the findings and
conclusions. Those records shall be filed with the clerk of this court within 30 days
of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                   PER CURIAM